Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 17, 2020.
	Applicant has amended claims 1-7.
	Applicant has added new claims 22-23.
	Claims 9-21 are cancelled.
	Claims 1-8, 22-23 are pending.
	Non-elected claims 8 and 23 are withdrawn from consideration.
Claims 1-7, and 22 are under examination. 

Election/Restrictions
	In papers filed December 17, 2020, Applicant added new claim 23 which recites a step of expressing Brachyury in primitive streak (PS) cells to induce formation of induced notochordal cells (iNCs). As set forth in the Requirement for Restriction/Election, such a method step is the special technical feature of Group II, drawn to a method of generating induced notochordal cells (iNCs). Because in the reply filed July 8, 2020, Applicant elected Group I, drawn to a method for modulating intervertebral disc degeneration (special technical feature of administering a quantity of iNCs to a subject), as opposed to Group II, new claim 23 is withdrawn from consideration as being directed to a non-elected invention.


Priority
	This application is a National Stage of International Application No. PCT/US16/38799 filed June 22, 2016, claiming priority based on U.S. Provisional Application No. 62/182,816 filed June 22, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/182,816 filed June 22, 2015.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on August 12, 2020 is being considered by the examiner.


Applicant’s Reply to Request for Information under 37 CFR § 1.105
A request for information under 37 CFR § 1.105 was set forth in the previous Office Action, mailed August 17, 2020, with respect to the Pelled et al. abstract (NPL citation 8 on the IDS filed July 8, 2020) which appeared to be an inventor disclosure given at the ORS 2014 Annual Meeting, an event which occurred March 15-18, 2014. In reply filed December 17, 2020, and information disclosure statement (IDS) submitted on August 12, 2020, in accordance with the Examiner’s request for information, Applicant provided a legible copy of the poster given by Pelled et al. at the ORS 2014 Annual Meeting. In the IDS filed August 12, 2020, Applicant indicated that the poster was published (i.e. publically available) March 15-18, 2014. However, Applicant has not clarified the publication date (i.e. date of public availability) of the Pelled et al. abstract (NPL citation 8 on the IDS filed July 8, 2020).

Specification
	The prior objection to the disclosure, for improper use of trademarks, is withdrawn. Applicant corrected said deficiencies in papers filed December 17, 2020. 


Examiner’s Remarks - 35 USC § 101
	The following is an analysis of instant claims under 35 U.S.C. 101:
	With respect to Step 1, the claim is directed to method, which is a statutory category of invention. 
	With respect to Step 2A, prong one, the judicial exception, the claims recite a mental process, and thus a judicial exception. Specifically, independent claim 1 recites a step of “selecting a subject”.
	With respect to Step 2A, prong two, the claim does recite additional elements – modulating intervertebral disc degeneration, and administering a quantity of induced notochordal cells (iNCs) – that integrate the judicial exception into a practical application. Overall, the claims are directed to modulating intervertebral disc degeneration (IVD). It is axiomatic that a subject must be selected to perform the method of modulating IVD and receive the administered quantity of iNCs. Thus, the recited additional elements integrate the judicial exception into a practical application.

	
Claim Rejections - 35 USC § 112
The prior rejections of claim 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reciting trademarks/tradenames, is withdrawn. Applicant corrected said deficiencies in papers filed December 17, 2020.

The prior objection to claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the indefinite recitation of “at least about”, is withdrawn. Applicant corrected said deficiencies in papers filed December 17, 2020.  

	The prior rejection of claims 1-7, and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of written description, is withdrawn. In papers filed December 17, 2020, Applicant amended the independent claim to recite that the iNCs are administered “into the nucleus pulposus tissue”, as opposed to a distal site.

	The prior rejections of claim 9 under 35 U.S.C. 112(d), 35 U.S.C. 112(b), and 35 U.S.C. 112(a), regarding the recitation “wherein modulating intervertebral disc degeneration comprises an increase in proteoglycan-matrix in nuclear pulposus tissue”, is withdrawn. Applicant cancelled claim 9 in papers filed December 17, 2020.
	In reply filed December 17, 2020, Applicant traverses these rejections (see page 6). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant fails to provide grounds for the traversal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-7, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 recites a step of administering a quantity of human induced notochordal cells (iNCs) “wherein the iNCs express Brachyury, Keratin 18, and Keratin 19”. That is, the claim recites use of iNCs that express Brachyury, Keratin 18, and Keratin 19. The term “induced” in the phrase “induced notochordal cells” means that the “notochordal cells” used in the method are artificially generated from another cell type, as opposed to naturally-occurring notochordal cells. Thus, the claim is directed to administering artificially generated “notochordal cells” (i.e. induced notochordal cells or iNCs), wherein the “notochordal cells” have been induced to express Brachyury, Keratin 18, and Keratin 19. The limitation “wherein the iNCs express Brachyury, Keratin 18, and Keratin 19” merely states a functional characteristic of the iNCs without providing any indication about how the functional characteristic is provided. In particular, the claim does not recite a method step whereby the iNCs are induced to express Brachyury, Keratin 18, and Keratin 19. The functional characteristic does not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the functional characteristic. The 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.
	Dependent claims 2-7, and 22 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. Furthermore, dependent claims 2-3, and 22 recite use of iNCs expressing different markers. That is, the claims 2-3, and 22 are directed to use of structurally different and distinct iNC populations. The claims merely recite use of different iNCs populations exhibiting distinct functional characteristics without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the functional characteristics. The specification fails to disclose what structural changes or material acts to the iNCs is necessary and sufficient to cause the recited functional characteristics, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 

           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


	Claims 1-7, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claim 1 recites a step of administering a quantity of human induced notochordal cells (iNCs) “wherein the iNCs express Brachyury, Keratin 18, and Keratin 19”. That is, the claim recites use of iNCs that express Brachyury, Keratin 18, and Keratin 19. The term “induced” in the phrase “induced notochordal cells” means that the “notochordal cells” used in the method are artificially generated from another cell type, as opposed to naturally-occurring notochordal cells. Thus, the claim, a method of treatment, is directed to administering artificially generated “notochordal cells” (i.e. induced notochordal cells, or iNCs), wherein the “notochordal cells” have been induced to express Brachyury, Keratin 18, and Keratin 19. The limitation “wherein the iNCs express Brachyury, Keratin 18, and Keratin 19” merely states a functional characteristic of the iNCs without providing any indication about how the functional characteristic is provided. In particular, the claim does not recite a method step whereby the iNCs are induced to express Brachyury, Keratin 18, and Keratin 19. The functional characteristic does not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the functional characteristic. 
	The specification discloses a method of deriving iNCs from induced pluripotent stem cells (iPSCs) comprising:

	transfecting the PS cells with a Brachyury-encoding vector plasmid; and
	culturing transfected PS cells for 6 days in “A-RPMI media”.
	See Example 4 on page 17 of the specification. The specification does not disclose the composition of “A-RPMI media”.
	Figure 5 (legend on pages 5-6, joining paragraph) describes a method comprising:
	transfecting PS cells with Brachyury-encoding plasmid or GFP reporter gene, wherein the PS cells are encapsulated in hydrogel; and
	culturing the transfected cells for 21 days in “NP-differentiation conditions (NP media and
hypoxia)”.
	The specification does not disclose the composition of “NP media”.
	Examiner further points to pages 3-4, joining paragraph, disclosing: “culturing the iPSCs in the presence of a GSK3 inhibitor (GSK3i) to form primitive streak (PS) cells, contacting the PS cells with a vector encoding Brachyury, and expressing Brachyury in the PS cells, wherein expressing Brachyury in the PS cells induces formation of induced notochordal cells (iNCs)”.
	The instant claims do not recite that the iNCs are transfected with a Brachyury-encoding plasmid. Under the broadest reasonable interpretation, the limitation “wherein the iNCs express Brachyury, Keratin 18, and Keratin 19” encompasses wherein the iNCs are induced to express endogenous Brachyury, Keratin 18, and Keratin 19. Figure 3B shows that iPSCs treated with GSK3i and transfected with GFP reporter gene, as opposed to Brachyury (Br)-encoding plasmid, do not express Brachyury. The result suggests that the iNCs are not induced to express endogenous Brachyury. Figure 5 shows that GSK3i-treated iPSCs express Keratin 18 and Keratin 19. However, Figure 5 does not measure Brachyury expression. In particular, Figure 5 does not measure Brachyury 

Liu et al. “Native nucleus pulposus tissue matrix promotes notochordal differentiation of human induced pluripotent stem cells with potential for treating intervertebral disc degeneration” J Biomed Mater Res Part A 2015:103A:1053–1059 (published online: June 17, 2014), of record in IDS, teaches a method of generating NC-like cells (i.e. iNCs) from human induced pluripotent stem cells (hiPSCs), wherein the human iNCs express brachyury (T), cytokeratin-8 (CK-8) and cytokeratin-18 (CK-18); see Abstract, “We devised a new method to use porcine NP matrix to direct notochordal differentiation of human induced pluripotent stem cells (hiPSCs). The results showed that hiPSCs successfully differentiated into NC-like cells under the influence of devitalized porcine NP matrix. The NC-like cells expressed typical notochordal marker genes including brachyury (T), cytokeratin-8 (CK-8) and cytokeratin-18 (CK-18), and they displayed the ability to generate NP-like tissue in vitro, which was rich in aggrecan and collagen type II”. In particular, Liu describes generating iNCs by culturing hiPSCs with pulverized nucleus pulposus (NP) tissue in differentiation medium comprising alpha-minimum essential medium (alpha-MEM), 10% fetal bovine serum (FBS), 100 U/ml penicillin and 100 µg/ml streptomycin (see subsection “Generation of NC-like cells” on page 1054). However, Liu is silent on whether the iNCs express Keratin 19 (also known as cytokeratin-19 or CK-19).
Examiner notes that page 1056, col. 2, of Lui discloses “The results showed the two types of cells distinctively expressed T, CK-8 and CK-19 genes [Fig. 2(B)]”. Examiner considers the disclosure to be a typographical error since Figure 2B only shows expression of brachyury (T), cytokeratin-8 (CK-8) and cytokeratin-18 (CK-18) and does not show expression of cytokeratin-19 (CK-19).

Kirby et al. “Glycogen Synthase Kinase 3 (GSK3) Inhibitor, SB-216763, Promotes Pluripotency in Mouse Embryonic Stem Cells”, PLOS ONE (2012), Volume 7, Issue 6, e39329, 13 pages, discloses a method of maintaining self-renewal and pluripotency of mouse and human embryonic stem cells by culturing the cells in the presence of SB-216763, a GSK3 inhibitor, for one month (see Abstract). That is, Kirby cultures pluripotent stem cells in the presence of a GSK3 inhibitor and does not achieve primitive streak (PS) cells or induced notochordal cells (iNCs). 

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes and/or material acts to the claimed method will necessarily and predictably achieve the recited functional characteristics.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 
Dependent claims 2-7, and 22 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. Furthermore, dependent claims 2-3, and 22 recite use of iNCs expressing different markers. That is, the claims 2-3, and 22 are directed to use of structurally different and distinct iNC populations. The claims merely recite use of different iNCs populations exhibiting distinct functional characteristics without providing any indication about how the functional characteristics are provided. The specification fails to disclose a method step whereby the iNCs are induced to express the markers recited in claim 2, as opposed to the markers recited in claims 3 and 22. The specification fails to disclose a method step whereby the iNCs are induced to express the markers recited in claim 3, as opposed to the markers recited in claims 2 and 22. The specification fails to disclose a method step whereby the iNCs are induced to express the markers recited in claim 22, as opposed to the markers recited in claims 2-3. Moreover, necessarily and predictably achieve the recited functional characteristics recited in dependent claims 2-3, and 22.




35 USC § 102/103
The prior rejections of the claims under 35 U.S.C. 102/103 are withdrawn. In papers filed December 17, 2020, Applicant amended independent claim 1 to recite that the induced notochordal cells (iNCs) express Brachyury, Keratin 18, and Keratin 19. Liu teaches a method of generating NC-like cells from human induced pluripotent stem cells (iNCs), wherein the iNCs express brachyury (T), cytokeratin-8 (CK-8) and cytokeratin-18 (CK-18); see Abstract, “We devised a new method to use porcine NP matrix to direct notochordal differentiation of human induced pluripotent stem cells (hiPSCs). The results showed that hiPSCs successfully differentiated into NC-like cells under the influence of devitalized porcine NP matrix. The NC-like cells expressed typical notochordal marker genes including brachyury (T), cytokeratin-8 (CK-8) and cytokeratin-18 (CK-18), and they displayed the ability to generate NP-like tissue in vitro, which was rich in aggrecan and collagen type II”. 
Examiner notes that page 1056, col. 2, of Lui discloses “The results showed the two types of cells distinctively expressed T, CK-8 and CK-19 genes [Fig. 2(B)]”. Examiner considers the disclosure to be a typographical error since Figure 2B only shows expression of brachyury (T), cytokeratin-8 (CK-8) and cytokeratin-18 (CK-18) and does not show expression of cytokeratin-19 (CK-19).

The following references were cited in the previous Office Action:
Nomura et al. “Nucleus Pulposus Allograft Retards Intervertebral Disc Degeneration” Clinical Orthopaedics and Related Research 2001, Number 389, pp. 94–101;
Sakai et al. “Future perspectives of cell-based therapy for intervertebral disc disease”, Eur Spine J (2008) 17 (Suppl 4):S452–S458; and
Feng et al. “Transplantation of mesenchymal stem cells and nucleus pulposus cells in a degenerative disc model in rabbits: a comparison of 2 cell types as potential candidates for disc regeneration”, J Neurosurg Spine 14:322–329, 2011.
In papers filed December 17, 2020, Applicant amended independent claim 1 to recite administration of the induced notochordal cells (iNCs) “into the nucleus pulposus tissue”.
Nomura teaches a method of modulating intervertebral disc degeneration (IVD) comprising injection of notochordal cells to the intervertebral disc (see ABSTRACT, “Autogenous implantation of nucleus pulposus or nucleus pulposus cells that were activated by coculture retards intervertebral disc degeneration, but harvesting such grafts causes disc degeneration at the donor site. This study examined whether nucleus pulposus allografts similarly retard disc degeneration and whether such allografting induces immunologic rejection. Japanese White rabbits served as donors and recipients 4 nucleus pulposus cells suspended in Dulbecco’s modified eagle’s medium 0.02 mL injected into the L4–L5 intervertebral disc by microinjector using a 27-gauge needle (Group B); and 5 x 103 cells suspended in Dulbecco’s modified eagle’s medium 0.02 mL injected into the L5–L6 intervertebral disc using the same technique as for Group B (Group C)”). In particular, Nomura injected the notochordal cells into the “L4–L5 and L5–L6 intervertebral discs” (page 95, col. 1-2, joining paragraph). Evidencing that Nomura administers notochordal cells, Sakai describes the cells used by Nomura as “primarily notochordal NP cells” (see page S454, “Nomura et al. [23] transplanted allogeneic NP cells (primarily notochordal NP cells) and tissue in a rabbit disc degeneration model, and found that they effectively preserved the disc structure without a major immune response.”; see also Table 1 on page S454).
Feng teaches administration 1 x 106 nucleus pulposus cells (NPCs) in a degenerative disc model in rabbits (page 323, col. 2, third paragraph, “NPCs and MSCs were expanded through 1 passage and were gathered for transplantation. As the previous surgeries had been performed from the right lateral side, 0.02 ml of DMEM containing 106 NPCs or MSCs was introduced through the left side of the annulus fibrosus using a 27-gauge needle with a microinjector.”). Similar to Nomura, Feng uses a rabbit model wherein disc degeneration was induced by aspirating the nucleus pulposus tissue and the nucleus pulpous cells reinserted (Nomura, page 95, col. 1, “Sixteen Japanese White rabbits weighing an average of 1.3 kg served as recipients … disc degeneration was induced by aspirating the nucleus pulposus from intervertebral discs … Two weeks after the first surgery, intact nucleus pulposus or nucleus pulposus cells were reinserted in the recipients. A Japanese White rabbit 6 NPCs or MSCs was introduced through the left side of the annulus fibrosus using a 27-gauge needle with a microinjector.”). Moreover, Feng teaches that the “IVD cells of rabbits consist mainly of notochordal NPCs” (page 327, last paragraph). Thus, the ordinary artisan would reasonably predict that the 1 x 106 nucleus pulposus cells (NPCs) administered by Feng consists primarily of notochordal cells. With respect to Applicant’s amendment, Feng describes injecting the notochordal cells into the nucleus pulposus (NP) tissue: “The location of the needle tip was detected by sensing an increasing resistance as the needle passed through the annulus and was confirmed with the hand-made stopper to ensure that cells were properly placed into the NP” (see subsection “Transplantation of NPCs and MSCs” on page 323).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633